

114 HR 5648 IH: Mental Health Care Provider Retention Act of 2016
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5648IN THE HOUSE OF REPRESENTATIVESJuly 6, 2016Mr. O'Rourke (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize an individual who is transitioning from receiving treatment furnished by the Secretary
			 of Defense to treatment furnished by the Secretary of Veterans Affairs to
			 continue receiving treatment from such individual’s mental health care
			 provider of the Department of Defense, and for other purposes.
	
 1.Short titleThis Act may be cited as the Mental Health Care Provider Retention Act of 2016. 2.Retention of Mental Health Care Provider (a)In GeneralDuring the transition from receiving treatment furnished by the Secretary of Defense to treatment furnished by the Secretary of Veterans Affairs, a covered individual may elect to continue receiving treatment from such individual’s mental health care provider of the Department of Defense.
 (b)PriorityA covered individual shall receive the same level of priority as members of the Armed Forces at the military medical treatment facility at which the covered individual has elected to continue treatment.
 (c)Reimbursement of CostsThe Secretary of Veterans Affairs shall reimburse the Secretary of Defense for services rendered pursuant to subsection (a), if such services would have otherwise been furnished by the Secretary of Veterans Affairs.
 (d)Departure of Mental Health Care ProviderIn the event that the mental health care provider described under subsection (a) departs the military medical treatment facility at which the covered individual is receiving treatment, such individual may elect to obtain the services of—
 (1)a different mental health care provider at the same military medical treatment facility; or (2)a mental health care provider of the Department of Veterans Affairs.
 (e)Departure of Covered IndividualIn the event that the covered individual relocates and is unable to reasonably receive care at the military medical treatment facility at which such individual has elected to continue treatment under subsection (a), such individual shall transition to receiving treatment from a mental health care provider of the Department of Veterans Affairs.
 (f)Medical RecordsThe Secretary of Veterans Affairs shall ensure that any mental health care provider of the Department of Defense that furnishes care or services under this section to a covered individual submits to the Department of Veterans Affairs a copy of any medical record related to the care or services provided to such individual by such mental health care provider for inclusion in the electronic medical record of such individual maintained by the Department of Veterans Affairs upon such individual’s transition to receiving treatment from a mental health care provider of the Department of Veterans Affairs.
 (g)Definition of Covered IndividualIn this section, the term covered individual means an individual who has been diagnosed with a mental health condition and— (1)is enrolling in the patient enrollment system of the Department of Veterans Affairs, established by section 1705 of title 38, United States Code; or
 (2)has enrolled in the patient enrollment system of the Department of Veterans Affairs and is still in transition from receiving treatment furnished by the Secretary of Defense, as determined by the Secretary of Veterans Affairs.
				